DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/21 has been entered.
 
Remarks
This action is in response to the request for continuation received on 3/1/21.  Claims 1-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-20 are rejected under 35 U.S.C. 112.
Claims 1, 2, 7-9, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over T. Wang, E. Zhong, H. Lu and H. Zheng, "Multi-scale display of point data sets at the client side," 2010 18th International Conference on Geoinformatics, Beijing, China, 2010, pp. 1-4 and further in view of Majumdar et al. (US 9514155).
s 3, 5, 10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Majumdar, and further in view of Frank (US 2008/0010605).
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Majumdar, and further in view of Sarawgi et al. (US 2016/0034828).
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Majumdar, and further in view of Safoutin (US 2007/0061074).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 1, 8, and 15 disclose “merging … without a change in the map extent of the map.”  Applicant has cited paragraphs 0063-0066 and Figs. 10A and 10B for supporting this amendment.  Applicant states that Figs. 10A and 10B show that clusters are merged without a change in the map extent of the map.  However, pa 0063 teaches that the merging engine receives a set of clusters and a map extent from the cluster manager 805 and applies a merging technique of Fig. 9.  Paragraph 0062 discloses the cluster manager functions:

[0062] In some instances, a view of a map that includes geo-enriched data may be modified 5(e.g., panning, scrolling, zooming in, zooming out, etc.). When a view of a map that includes clusters generated from geo-enriched data or the geo-enriched data itself is modified, cluster manager 805 retrieves the clusters generated from the geo-enriched data stored in clusters 820. Cluster manager 805 then identifies clusters in the retrieved clusters that intersect a map extent of the modified view of the map. Next, cluster manager 805 determines the number of 10geo-enriched data represented by the identified clusters. If the number of geo-enriched data is greater than the defined threshold number, cluster manager 805 sends the identified clusters and the map extent of the modified view of the map to merging engine 810 for merging.

This teaches a different map extent of the map as a result of a view modification, which is “a change in the map extent of the map.”  The merging of clusters is triggered by this, which means that the merging necessarily needs a change in the map extent.  It is not apparent in the cited paragraphs or the remainder of the specification, where there is a teaching of “merging … without a change in the map extent of the map.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over T. Wang, E. Zhong, H. Lu and H. Zheng, "Multi-scale display of point data sets at the client side," 2010 18th International Conference on Geoinformatics, Beijing, China, 2010, pp. 1-4 and further in view of Majumdar et al. (US 9514155).

With respect to claim 1, Wang teaches a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computing device, the program comprising sets of instructions for:
sending, from the computing device to a computing system, a query for clusters generated from a set of geo-enriched data (Wang, pg. 1, section II, query and require the whole point data sets from the server side, and then the points will be transferred to the client side & section III, part B, the client side acquires all the 4,000 points from the server side);
receiving, at the computing device, from the computing system a set of clusters generated from the set of geo-enriched data (Wang, Section II, part A, 2nd 
identifying, by the computing device (Wang, pg. 1, section II, at the client side, the points will be calculated and located on the appropriate position), a subset of the set of clusters that intersect a map extent of a map (Wang, pg. 2, section II, part B step 1, 1st pa, based on the value of input variables, calculate a bounding box of all markers using their coordinates);
rendering the map extent of the map to include the geometries defined by the spatial data represented by the geo-enriched data in the set of geo-enriched data that is within the map extent (Wang, pg. 3, section II, part C, draw the marker cluster on the display screen), the rendering comprising: 
merging, by the computing device and without a change in the map extent of the map, the subset of the set of clusters to form a set of cluster groups (Wang, pg. 2, section II, part B, step 1, 2nd pa, merge marker of geographic point into existing marker cluster); and 
rendering the map extent of the map to include the set of cluster groups (Wang, pg. 3, section II, part C, draw the marker cluster on the display screen).
Wang doesn't expressly discuss determining whether a number of geometries defined by the subset of the set of clusters is greater than a threshold number; upon determining that the number of geo-enriched data represented by the subset of the set of clusters is greater than the threshold number, rendering the map extent of the map to include the subset of the set of clusters, the rendering comprising: merging, by the computing device and without a change in the map extent of the map, the subset of the 
Majumdar teaches sending a query for clusters generated from a set of geo-enriched data (Majumdar, Col. 5 Li. 15-21, process 300 begins by receiving a request to present data items as in 302, a user may utilize a web based mapping tool and the request may include a bounding area in which data items are to be rendered), wherein each geo-enriched data in the set of geo-enriched data comprises spatial data to which location data is converted (Majumdar, Col. 2 Li. 28-31, geographic areas with a high density of items are clustered and represented by a polygon), wherein the location data describes a location, area, or region (Majumdar, Col. 3 Li. 10-16, the geographic location of each data item may be the geographic coordinates of the destination location), wherein the spatial data defines a geometry of the location, area, or region described by the location data (Majumdar, Col. 3 Li. 28-35, clustered items are represented by a polygon where polygon is formed by identifying boundary points that encompasses the geographic location of all of the data items associated with the represented cluster);
receiving from the computing system a set of clusters generated from the set of geo-enriched data (Majumdar, Fig. 3 step 308 process 300 provides for presentation the data items satisfying the request at 308 & Col. 7 Li. 14-17, if it is determined that the data items do not exceed the presentation threshold, the sub-process 400 returns the data items & Col. 5 Li. 44-52, the reduce items sub-process 400 is performed), wherein each cluster in the set of clusters comprises a geometry that represents the geometries defined by the spatial data of a subset of the set of geo-enriched data (Majumdar, Col. 3 Li. 28-35, clustered items are represented by a polygon where polygon is formed by identifying boundary points that encompasses the geographic location of all of the data items associated with the represented cluster);
 identifying, by the computing device, a subset of the set of clusters that intersect a map extent of a map (Majumdar, Fig. 3 step 304 & Col. 5 Li. 32-33, determine the amount of data items that satisfy the request);
determining whether a number of geometries defined by the subset of the set of clusters is greater than a threshold number (Majumdar, Fig. 3, step 306, yes, step 400 & Col. 3 Li. 64 – Col. 4 Li. 5 & Col. 5 Li. 29-47, determine the number of data items of the original data items would result in too many data items being presented (e.g., exceeding the presentation threshold) );
upon determining that the number of geo-enriched data represented by the subset of the set of clusters is greater than the threshold number, rendering the map extent of the map to include the subset of the set of clusters (Majumdar, Fig. 3, step 306, yes, step 400 & Col. 3 Li. 64 – Col. 4 Li. 5 & Col. 5 Li. 29-47, determine the the rendering comprising: 
merging, by the computing device and without a change in the map extent of the map, the subset of the set of clusters to form a set of cluster groups (Majumdar, Col. 5 49-52, if data items satisfying the request exceeds the presentation threshold, the reduce data items for presentation sub-process is performed, which merges clusters); and 
rendering the map extent of the map to include the set of cluster groups (Majumdar, Fig. 3, step 308 & Col. 5 Li. 49-52); and
upon determining that the number of geometries defined by the spatial data represented by the subset of the set of clusters is not greater than the threshold number (Majumdar, Fig. 3, step 306, no & Col. 4 Li. 5-8 & Col. 5 Li. 49-52, if the area of the map would not result in too many data items):
sending the computing system a query for geo-enriched data in the set of geometries defined by the spatial data that is within the map extent (Majumdar, Col. 3 Li. 62-65, a request for data items within the area may be requested for presentation); 
receiving from the computing system the geo-enriched data in the set of geo-enriched data that is within the map extent (Majumdar, Col. 4 Li. 7-8, all of the data items satisfying the request may be provided); and 
rendering the map extent of the map to include the geometries defined by the spatial data represented by the geo-enriched data in the set of geo-enriched data that is within the map extent (Majumdar, Fig. 3 step 308 & Col. 5 Li. 50-52, presenting the data items satisfying the request).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang with the teachings of Majumdar because it provides efficient rendering and makes the data usable (Majumdar, Col. 1 Li. 10-13 & Col. 2 Li. 21-34).

With respect to claim 2, Wang in view of Majumdar teaches the non-transitory machine-readable medium of claim 1, wherein the merging occurs without user input to change a zoom level of the map extent (Wang, pg. 2, section II, part B, step 1, Initial Merging, 2nd pa, merge marker of geographic point into existing marker cluster & Majumdar, Col. 5 49-52, if data items satisfying the request exceeds the presentation threshold, the reduce data items for presentation sub-process is performed, which merges clusters).

With respect to claim 7, the limitations are essentially the same as claim 1 but directed towards a second map extent and second subset of the set of clusters.  It is clear from the disclosure of Wang in view of Majumdar that the methods would apply to any requested map extent and associated items (Majumdar, Col. 3 Li. 21-27, zoom level is entire United States and clustered accordingly & Col. 3 Li. 62- Col. 4 Li. 5, a user may zoom in on a particular area and data items are clustered).


Claims 3, 5, 10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Majumdar, and further in view of Frank (US 2008/0010605).

With respect to claim 3, Wang in view of Majumdar teaches the non-transitory machine-readable medium of claim 1, wherein merging the subset of the set of clusters comprises, for each cluster in the subset of the set of clusters: 
determining, by the computing device, a pixel distance between the cluster and a cluster group in the set of cluster groups by calculating a spatial distance between a reference point of the cluster and a reference point of the cluster group and dividing the spatial distance by a map resolution (Wang, pg. 2, section II, part B, step 2, for every MarkerCluster, search the immediate area around it, which are the surrounding eight MarkerClusters in different directions);
adding, by the computing device, the cluster to the cluster group in the set of cluster groups when the pixel distance between the cluster and the cluster group is less than a defined pixel distance (Wang, pg. 2, Section II, Part B, step 2, for every MarkerCluster, search the immediate area around it, … if the distance is less than a threshold, merge the neighboring MarkerCluster & Majumdar, Col. 5 Li. 57- Col. 6 Li. 15, creating a cluster of data items if neighboring data items are less than or equal to the distance); and 
creating, by the computing device, a new cluster group in the set of cluster groups and adding the cluster to the new cluster group when the pixel distance between the cluster and the cluster group is not less than the defined pixel distance (Wang, pg. 
Frank teaches determining, by the computing device, a pixel distance between the cluster and a cluster group in the set of cluster groups by calculating a spatial distance between a reference point of the cluster and a reference point of the cluster group and dividing the spatial distance by a map resolution (Frank, pa 0108, determine the scale of an image my dividing a physical distance by the metric distance that it represents in a domain).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang in view of Majumdar with the teachings of Frank because it assists in accurately displaying the map image when zoomed (Frank, pa 0108).

With respect to claim 5, Wang in view of Majumdar and Frank teaches the non-transitory machine-readable medium of claim 3, wherein adding the cluster to the cluster group in the set of cluster groups comprises updating a size of the cluster group based on a size of the cluster and the size of the cluster group (Wang, pg. 2, step 2, recalculate the new children number when new clusters are added).

claims 10, 12, and 17, the limitations are essentially the same as claims 3 and 5, and are thus rejected for the same reasons.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Majumdar and Frank, and further in view of Sarawgi et al. (US 2016/0034828).

With respect to claim 4, Wang in view of Majumdar and Frank teaches the non-transitory machine-readable medium of claim 3, wherein adding the cluster to the cluster group in the set of cluster groups comprises updating the reference point of the cluster group based on the reference point of the cluster (Wang, pg. 2, step 2, recalculate the new location when new clusters are added).
Wang in view of Majumdar and Frank doesn't expressly discuss updating the reference point of the cluster group based on, a size of the cluster, and a size of the cluster group.
	Sarawgi teaches updating the reference point of the cluster group based on, a size of the cluster, and a size of the cluster group (Sarawgi, pa 0056, determining cluster locations and update clustered initiated location data points to expand the graphic indicators when a “pin” by a user is close to a graphic indicator).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang in view of Majumdar and Frank to have included the teachings of Sarawgi 

	With respect to claim 11, the limitations are essentially the same as claim 4, and are thus rejected for the same reasons.

With respect to claim 18, Wang in view of Majumdar and Frank teaches the non-transitory machine-readable medium of claim 3, wherein adding the cluster to the cluster group in the set of cluster groups comprises: 
updating the reference point of the cluster group based on the reference point of the cluster (Wang, pg. 2, step 2, recalculate the new location when new clusters are added); and
updating a size of the cluster group based on a size of the cluster and the size of the cluster group (Wang, pg. 2, step 2, recalculate the new children number when new clusters are added).
Wang in view of Majumdar and Frank doesn't expressly discuss updating the reference point of the cluster group based on, a size of the cluster, and a size of the cluster group.
	Sarawgi teaches updating the reference point of the cluster group based on, a size of the cluster, and a size of the cluster group (Sarawgi, pa 0056, determining cluster locations and update clustered initiated location data points to expand the graphic indicators when a “pin” by a user is close to a graphic indicator).
.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Majumdar, and further in view of Safoutin (US 2007/0061074).

With respect to claim 6, Wang in view of Majumdar teaches the non-transitory machine-readable medium of claim 1, as discussed above.  
Safoutin teaches wherein each geo-enriched data in the set of geo-enriched data comprises an attribute, wherein the program further comprises a set of instructions for sending a request for a maximum value of the attribute in the set of geo-enriched data and a minimum value of the attribute in the set of geo-enriched data, wherein rendering the map extent of the map to include the subset of the set of geo-enriched data comprises rendering a visual representation of a geo-enriched data in the subset of the set of geo-enriched data based on a value of the attribute of the geo-enriched data relative to the maximum value and the minimum value (Safoutin, pa 0009, the search criterion is applied to database records by traversing the records as stored in memory and only the geographically relevant portion of the database, that is, only records pertaining to features within the geographic region currently in display, is searched).


	With respect to claims 13 and 19, the limitations are essentially the same as claim 6, and are thus rejected for the same reasons.

Response to Arguments
Rejection of claims under 35 U.S.C. 103 
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of T. Wang, E. Zhong, H. Lu and H. Zheng, "Multi-scale display of point data sets at the client side," 2010 18th International Conference on Geoinformatics, Beijing, China, 2010, pp. 1-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169